—Judgment, Supreme Court, Bronx County (Richard Price, J.), rendered December 16, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 10 to 20 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 6 to 12 years, and otherwise affirmed.
During trial, the court excused the jury for 30 minutes, after admonishing the jurors against premature deliberations, while the court and counsel discussed an imminent holiday recess. With the express consent of both counsel, the court directed a court officer to advise the jurors to return after the weekend, and to remind them of the court’s prior admonitions. Delegation of this minor ministerial matter did not constitute an improper delegation of judicial authority and did not require defendant’s presence (see, People v Bonaparte, 78 NY2d 26, 31; People v Bowles, 168 AD2d 562, lv denied 78 NY2d 953). “There is no indication in the record that the officer did anything more than he was asked to do” (People v Sarasti, 228 AD2d 624, lv denied 88 NY2d 994), and the record sufficiently establishes that the court officer’s communications with the jury were ministerial rather than substantive in nature (compare, People v Mendez, 208 AD2d 358).
We find defendant’s sentence excessive to the extent indicated.
We have considered and rejected defendant’s remaining claim. Concur — Sullivan, J. P., Nardelli, Mazzarelli, Lerner and Buckley, JJ.